Case 4:18-cv-10427-LVP-EAS ECF No. 25-6, PagelD.337 Filed 04/03/19 Page 1 of 3

EXHIBIT 5

 
Case 4:18-cv-10427-LVP-EAS ECF No. 25-6, PagelD.338 Filed 04/03/19 Page 2 of 3

To: Commander DeShaune S. Sims, Professional Standards Bureau (£.c.) June 30, 2015
Subject: FINAL ADMINISTRATIVE REVIEW FIB. 15-008 Pagee
From: Sergeant Shannon Rhinehart, Force Investigation

PREVIOUS CONVICTIONS AND OR ARRESTS

A LEIN query was conducted for Mr. Anthony Clark-Reed which
revealed no prior arrest. (Document 94~-a-u)

EVALUATION OF PROBABLE CAUSE

On March 30, 2015, at approximately 9:00 P.M., scout 4-33, manned by

Officers Moreno, Carver and Carthan observed a red 2006 Dodge Charger,
bearing MI license plate BARB33B, with dark tinted windows, at the stop light on
W. Vernor, driven by Mr. Clark- Reed. This prompted probable cause for the
officers to initiate a traffic Stop to further investigate the Charger.

SCENE DESCRIPTION

The incident took place on W. Vernor just west of Cabot. The vehicle, a
red 2006 Dodge Charger, bearing MI license plate BARB33B was facing west
bound in front of 8748/8746 W. Vernor. It was dark outside and there was
ample artificial lighting from the street lights and surrounding businesses. The

‘ weather was clear; no precipitation.

INVOLVED OFFICER(S)

Police Officer Eric Carthan, badge 2507, assigned to the Fourth Precinct

The following is a synopsis of a Garrity interview | conducted on April 28,
2015, at approximately 4:25 P.M., at 1304 3", suite 319, with Officer Carthan in
the presence of Attorney John Goldpaugh:

DPD FOIA RESPONSE ooo006

 
Case 4:18-cv-10427-LVP-EAS ECF No. 25-6, PagelD.339 Filed 04/03/19 Page 3 of 3

To:
Subject:

From:

Commander DeShaune S. Sims, Professional Standards Bureau (t.c.) June 30, 2015

FINAL ADMINISTRATIVE REVIEW FIB. 15-008 Page 14

Sergeant Shannon Rhinehart, Force Investigation

Data 911 Video

Scout car 073710, used by Scout 4-33, was not equip with video
equipment. .

VEHICLES INVOLVED -

(1) Red, 2006 Dodge Charger, MI license plate BARB33B, VIN
2B3KA53H86H41 2628

Scout car 073710
MEDICAL INFORMATION

On March 30, 2015, Mr. Clark-Reed was conveyed to @§8— where he
expired and was pronounced deceased by Dr, Sapssmaages at 9:57PM; recorded
in chart ,

According to the Wayne County Medical Examiner’s report Mr. Clark-
Reed’s cause of death was asthma with a contributory factor of morbid obesity.
(Document 10-1a-d)

GCONSULTATION WITH WAYNE COUNTY PROSECUTOR’S OFFICE

N/A
ISSUES AND DISCREPANCIES
Which officer placed the inhaler in Mr. Clark-Reed’s mouth?

Bayer .
During Officer Cathan’s Garrettinterview

What light source illuminated the inside of Mr. Clark-Reed’s vehicle
allowing the officers to see inside?

According to the statement made by Officer Carver

DPD FOIA RESPONSE 000014

 

 
